Citation Nr: 0803297	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 until July 
1995.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board) in December 2006 and was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California for additional 
development.  Prior to the Remand, this matter was before the 
BVA on appeal from a May 2003 rating decision.  

In August 2007, the veteran appears to raise a claim 
pertaining to his back disability.  This claim is referred to 
the agency of original jurisdiction for appropriate action.


FINDING OF FACT

The veteran's left knee disability is manifested by a range 
of motion from 0 to 135 degrees, with minimal pain at maximum 
flexion and no subluxation or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 10 percent 
disability evaluation for a left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003 and December 2006.  These 
letters fully addressed all four notice elements and the 
April 2003 letter was sent prior to the initial AOJ decision 
in this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

In this case, the VCAA duty to notify in regards to the type 
of notice required for the assignment of an effective date 
was satisfied subsequent to the initial AOJ decision by way 
of letter sent to the appellant in December 2006 and April 
2007.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private medical 
records and statements.  The appellant was afforded VA 
medical examinations in April 2003 and April 2007. 
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees, a 20 percent evaluation when extension is limited to 
15 degrees, a 30 percent evaluation when extension is limited 
to 20 degrees, a forty percent evaluation when extension is 
limited to 30 degrees, and a 50 percent evaluation when 
extension is limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  



Left Knee

The veteran essentially contends that his left knee 
disability is more severe than indicated by his current 10 
percent rating.

The veteran was provided a VA examination in April 2003.  He 
reported constant, daily pain, without swelling or locking of 
the knees.  He also reported difficulty standing for over 30 
minutes and with hills and steps.  The examiner found left 
knee joint tenderness, with trace crepitus and effusion, 
negative joint instability, and mild retropatellar pain.  
Flexion was 140 degrees with pain at 140 degrees; extension 
was to 0 degrees with pain.  Range of motion was limited by 
pain, but it was not limited by weakness, incoordination, 
fatigue, or lack of endurance.  He was diagnosed with 
bilateral knee retropatellar pain syndrome and a limp.  
Functional limitations included that he should avoid 
kneeling, crouching, and stooping.

The veteran's claims folder was reviewed in March 2007 to 
determine the limitation of motion of the left knee due to 
pain.  Based on the evidence, the VA examiner was unable to 
make such a determination.  

A VA examination was provided to the veteran in April 2007, 
which included a review of his claims folder.  The veteran 
reported left knee pain, partially controlled by medication, 
with flare ups with standing, walking, kneeling, squatting, 
and stair climbing.  Residual popping and intermittent 
grinding was reported, as was an occasional giving way 
sensation without true locking and no persistent swelling.  
No subluxation or dislocation.  Occupational restrictions 
occurred with prolonged standing, walking and sitting, as 
well as driving; in regards to recreation, he had to 
discontinue playing tennis and walking, and had trouble 
playing with his children.

The examiner found objective findings of no abnormal varus or 
valgus, with an initial active range of motion from 0 to 135 
degrees and minimal pain at maximum flexion of 135 degrees.  
Flexion remained from 0 to 135 degrees with repetition.  No 
loss of motion with activities in terms of repetitive motion 
and resistence or in terms of pain was found.  Range of 
motion was not additionally limited by pain, weakness, 
fatigue, lack of endurance with repetition, or flareups.  
Minimal effusion, moderate patellofemoral crepitation, and 
tenderness were found.  An April 2007 x-ray found 
osteoarthrosis, manifested by osteophyte formation.  A July 
2007 MRI suggested mechanical irritation of the iliotibial 
band and degenerative changes in the medial and lateral 
menisci without identified tear.

The veteran was diagnosed with chronic left knee pain, 
secondary to degenerative arthritis, with no evidence of loss 
of motion with repetition or resistence testing.  Pain 
remained static over the anterior and did not decrease the 
range of motion.  

Range of motion was from 0 to 135 degrees limitation, which 
was not indicative of compensation for limitation of motion 
as indicated under Diagnostic Codes 5260 or 5261.   There 
was, however, x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree, allowing for a 10 
percent rating, under Diagnostic Code 5003.   

Ratings would also not be applicable under Diagnostic Code 
5257for recurrent subluxation or lateral instability.  The 
April 2003 VA examination found negative joint instability 
and the April 2007 VA examination noted a negative report of 
subluxation.  Ratings based on ankylosis, dislocated 
cartilage, or the removal of cartilage are also not 
applicable, as there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.  Diagnostic Codes 5256, 5258, and 5259.

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's left knee disability is likely manifested by some 
functional limitation due to pain on motion. The Board notes 
that this 10 percent rating contemplates complaints of pain.  
There is no showing of any other functional impairment which 
would warrant a higher rating for the complaints of pain. 38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5003. Therefore, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the left knee.    

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference such as frequent 
periods of hospitalization or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited and the veteran is not shown 
to have been hospitalized due to his left knee disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a disability 
rating for a left knee disability in excess of 10 percent is 
denied.  


ORDER

A disability evaluation in excess of 10 percent for a left 
knee disability is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


